Citation Nr: 9905911	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-26 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to July 
1949.  He died in April 1955, and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 RO decision which denied the 
appellant's claim for non-service-connected death pension 
benefits.  The appellant requested a Travel Board hearing, 
but in January 1999 she withdrew such a request.  (The Board 
notes that in June 1955 the RO denied service connection for 
the cause of the veteran's death but did not deny death 
pension.  In May 1963, the RO denied death pension but, after 
the appellant filed a notice of disagreement in that same 
month, the RO failed to further process the appeal.  Under 
these circumstances, the Board has given de novo review to 
the appellant's claim for death pension benefits.)


FINDING OF FACT

The veteran had active military service from February 1948 to 
July 1949, and his widow claims death pension benefits.


CONCLUSION OF LAW

The veteran's active military service was during peacetime, 
not during a period of war, and thus his widow is not 
eligible for death pension benefits.  38 U.S.C.A. §§ 101, 
1521, 1541 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.2, 3.3 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

One of the basic eligibility requirements for death pension 
benefits for a widow is that the veteran had active military 
service during a period of war.  38 U.S.C.A. §§ 1521, 1541; 
38 C.F.R. § 3.3.  The veteran in the present case had active 
duty from February 1948 to July 1949.  This was during 
peacetime and not during a period of war as defined by law 
(more specifically, the veteran's peacetime service was after 
World War II ended and before the Korean Conflict began).  
38 U.S.C.A. § 101(8), (9), (11); 38 C.F.R. § 3.2.  The 
appellant essentially argues that it is unfair to treat death 
pension claimants differently based on whether the veteran 
had wartime or peacetime service, but the law is clear that 
death pension is only available to widows of veterans who had 
wartime service, and the Board must follow the law.  See 
Fischer v. West, 11 Vet.App. 121 (1998) (upholding 
constitutionality of law limiting pension to wartime 
veterans).

The relevant facts are not in dispute, and it is the law, not 
the evidence, which is determinative of the outcome of this 
case.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  As the 
veteran only had peacetime service, his widow is ineligible 
for death pension benefits, and the claim must be denied as a 
matter of law.


ORDER

Entitlement to death pension benefits is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

